internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-134474-01 cc psi b9 taxpayer’s name taxpayer’s address taxpayer’s identification no date of death date of conference legend decedent trust charitable_trust trustees executors sister sister spouses date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree tam-134474-01 state court issue s can the trust created by decedent’s will which does not meet the requirements of sec_2055 of the internal_revenue_code be the subject of a qualified_reformation under sec_2055 for purposes of sec_2055 will the actuarial value of the qualified interests vary from the actuarial value of the reformable interests by more than of the value of the reformable interests where the sum of the actuarial values of the income and remainder interests to charity before reformation do not vary from the sum of the interests after reformation by more than but the income interests and the remainder interests taken alone will vary by more than was the information sent to the examiner by the attorney on examination filed subsequently as supplemental information to the return in compliance with sec_20_7520-2 of the estate_tax regulations since it was sent to the examiner rather than the appropriate service_center upon request of the examiner conclusion the trust created by decedent’s will as construed by court order meets the requirements to be the subject of a qualified_reformation under sec_2055 for purposes of sec_2055 the actuarial value of the qualified interests do not vary from the actuarial value of the reformable interests by more than of the value of the reformable interests where the sum of the actuarial values of the income and remainder interests to charity before reformation do not vary from the sum of the interests after reformation by more than even if the income_interest and the remainder_interest taken alone will vary by more than when the examiner instructed that the information required by sec_20_7520-2 be sent to the examiner and the information was sent where directed by examiner taxpayer was in compliance with sec_20_7520-2 facts decedent died testate on date the form_706 united_states estate and generation-skipping_transfer_tax return filed for his estate was received by the internal_revenue_service on date prior to its due_date the return reported that decedent’s estate had a total value of dollar_figurea and included a charitable deduction of dollar_figureb schedule o charitable public and similar gifts_and_bequests was not filed with the return on date still prior to the due_date of the return and in response to a letter from the internal_revenue_service center the estate filed schedule o the schedule o reported dollar_figureb as a single item for trust then trust nothing in the return indicated tam-134474-01 the taxpayer identification numbers of the beneficiaries or computations of the deduction upon examination the examiner called the tax_return_preparer and requested that the tax_return_preparer send the missing information to the examiner the missing information was sent to the examiner as requested the corpus of the trust will be dollar_figurec under the terms of the trust the annual payout to the non-charitable beneficiaries would be dollar_figured the trust established under the terms of the will does not qualify as a charitable_remainder_annuity_trust under sec_664 because among other reasons the annuity amount is less than of the initial fair_market_value of the trust assets article tenth section a of the will provides that all residue of decedent’s estate is to be placed in the trust under the following conditions i hereby direct my trustees to pay from the income only from this trust the following a to sister the sum of dollar_figuree per month b to sister the sum of dollar_figuree per month if either of my sisters above named predecease me and she has a spouse surviving or at the death of my sisters if either spouse survives then that share of income shall go to the sister’s spouse if either of my sisters above named predecease me with no surviving_spouse or upon the death of their spouses in the event the sister predeceases her spouse then all of the income directed to each of my sisters shall pass to the charitable_trust article tenth section c subsection provides that trustees are empowered to make payments under the trust either from the income or corpus of the trust article tenth section d provides that upon the death of all of the designated beneficiaries under the trust the trustees shall distribute all of the principal and income of the trust to the charitable_trust if the charitable_trust does not qualify as a sec_501 organization under the internal_revenue_code then the trustees shall distribute such principal or income to one or more organizations as described and qualified under sec_501 due to the apparent conflict between article tenth section a which provides that annuity payments to the sisters and their spouses are to be made from income only and article tenth section c subsection which provides that payments under the trust may be made from income or corpus executors filed a petition for construction of will with court on date court entered an order construing the will the order held that under state law the controlling provision was article tenth section c subsection therefore under the court order trustees are directed to pay the annuity amounts of dollar_figuree per month from either income or corpus of trust as the trustees may find necessary tam-134474-01 the executor proposes to reform the trust pursuant to sec_2055 to qualify as a charitable_remainder_annuity_trust under sec_664 under the proposed reformation in each taxable_year trust will pay an annuity equal to of the initial net fair_market_value of the assets constituting the trust to be paid in equal monthly installments such payments are to be made from income and to the extent such income is insufficient from principal from this monthly annuity amount sister and sister will each receive dollar_figuree per month for life upon the death of sister or sister her spouse if living shall receive dollar_figuree per month for the duration of his life the balance of the monthly annuity will be paid to charitable_trust until final termination of trust the trust will terminate upon the last to die of sister sister and their spouses upon termination trustees shall distribute all remaining principal and accumulated income to charitable_trust if it is a qualified_organization at that time law and analysis issue sec_2055 provides in part that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed from decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes or has passed to the person or for the use described in sec_2055 unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides that a deduction will be allowed under sec_2055 for any qualified_reformation of a_trust to meet the requirements of sec_2055 sec_2055 provides that a qualified_reformation is a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest if the requirements of that section are met tam-134474-01 sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that generally the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change the interest into a qualified_interest not later the 90th day after- if an estate_tax_return is required to be filed the last date including extensions for filing such return or if no estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the 1st taxable_year for which such a return is required to be filed by the trust sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 in this case the trust established under the terms of the will failed to qualify as a charitable_remainder_annuity_trust under sec_664 for a variety of reasons including there was no provision for a fixed payment at least equal to of the initial fair_market_value of the trust assets to be paid annually there was no provision requiring the annuity amount to begin as of the date of decedent’s death and there was no provision requiring the secondary life beneficiaries to pay any estate_taxes that the trust may be required to pay in order to receive their interests a deduction would have been allowable under sec_2055 for the present values of the annuity and remainder interests passing to charity but for the requirements of sec_2055 a judicial proceeding to reform the trust was not commenced within days after the federal estate_tax_return was required to be filed therefore in order for the trust to have a reformable_interest under sec_2055 all payments to noncharitable persons must be expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property under article tenth section a of the will the monthly payments to the sisters and their spouses are expressed in specified dollar amounts but these amounts may be paid only from income the income limitation provision is in apparent conflict with article tenth section c which permits the trustees to make payments from income or corpus on date court entered an order construing the will and holding that under state law the controlling provision was article tenth section c subsection under court’s order trustees are required to pay the annuity amounts to the sisters and tam-134474-01 their spouses from either income or corpus of trust as the trustees may find necessary because according to the court’s construction of the terms of the will trustees are required to make monthly payments of dollar_figuree to each sister from either income or corpus as required the payments to the noncharitable beneficiaries are expressed in specified dollar amounts therefore we conclude that the trust meets the requirements of sec_2055 to have a reformable_interest and may be subject_to a qualified_reformation issue sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if -- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent's death in determining the actuarial value of the qualified interests and the reformable interests for purposes of sec_2055 the present values of the annuity and the remainder interests are aggregated therefore the actuarial value of the qualified interests will not vary from the actuarial value of the reformable interests by more than of the value of the reformable interests where the sum of the actuarial values of the annuity and remainder interests to charity before reformation do not vary from the sum of the interests after reformation by more than even if the annuity interest and the remainder_interest taken alone will vary by more than issue under a the following information must be attached to the estate_tax_return or be filed subsequently as supplemental information to the return if the estate claims a charitable deduction for the present_value of a temporary or remainder_interest in property- i a complete description of the interest that is transferred including a copy of the instrument of transfer ii the valuation_date of the transfer iii the names and identification numbers of the beneficiaries of the transferred interest iv the names and birthdates of any measuring lives a description of any relevant terminal illness condition of any measuring life and if applicable an explanation of how any terminal illness condition was tam-134474-01 taken into account in valuing the interest and v a computation of the deduction showing the applicable sec_7520 interest rate that is used to value the transferred interest under sec_20_7520-2 the place of filing the information required under sec_20_7520-2 is controlled by sec_6091 and the regulations thereunder under sec_6091 estate_tax returns shall be made to the secretary- i in the internal_revenue_district in which was the domicile of the decedent at the time of his death or ii at a service_center serving the internal_revenue_district referred to in clause i as the secretary may by regulations designate under sec_20_6091-1 if the decedent was domiciled in the united_states at the time of his death the estate_tax_return required by sec_20_6018-1 shall be filed with the service_center serving the district in which the decedent was domiciled at the time of his death if the instructions applicable to the estate_tax_return provide that the return shall be filed with a service_center or the district_director or any person assigned the administrative supervision of an area zone or local office constituting a permanent post of duty within the internal_revenue_district of such director in which district the decedent was domiciled at the time of his death if paragraph does not apply when the examiner instructed that the information required by a be sent to the examiner and the information was sent where directed by examiner taxpayer was in compliance with sec_20_7520-2 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
